Citation Nr: 1334709	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-23 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 10 percent disabling for status post 4th and 5th metacarpal fractures with mild degenerative joint disease of interphalangeal and metacarpal joints of the right hand (right hand fracture residuals).  

2.  Entitlement to an effective date prior to November 8, 2007, for a 10 percent rating for right hand fracture residuals.

3.  Entitlement to an effective date prior to February 29, 2012, for the award of service connection for ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals and it is not factually ascertainable that an increased in disability occurred within one year from the date of the claim.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1960 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and the Appeals Management Center (AMC).

In March 2013, the Board remanded this matter to the RO via the AMC in Washington, DC to obtain an addendum medical opinion.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the March 2013 Board Remand is included in the Duties to Notify and Assist section below.

As noted in the March 2013 Board decision, the United States Court of Appeals for Veterans Claims (Court) held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reflects that the Veteran is retired and while the Veteran indicated that his right hand fracture residuals interfered with his employment, he has not contended that it has rendered him unemployable.  As such, the Board finds that a claim for a TDIU is not raised by the record.  Rice, supra.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  

The issue of an effective date prior to February 29, 2012, for the award of service connection for ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right hand fracture residuals was established by X-ray evidence of degenerative joint disease of the interphalangeal and metacarpal joints, manifested pain that resulted in noncompensable limitation of motion, manifested decreased grip strength, diagnosed as ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals; the right hand fracture residuals has not manifested ankylosis.

2.  A claim for an increased rating for right hand fracture residuals was received by VA on November 8, 2007; no prior increased rating claim for right hand fracture residuals remained pending or unadjudicated at that time.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected right hand fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5216-5230 (2013).

2.  The criteria for an effective date prior to November 8, 2007, for the grant of a 10 percent disability rating for right hand fracture residuals have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A November 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The November 2007 letter also provided the Veteran with the general criteria for the assignment of an effective date and initial rating.  In the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield, 444 F.3d at 1328; Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including VA treatment reports, have been secured.  The RO arranged for VA examinations in March 2008, August 2009, and February 2012 (pursuant to the January 2012 Board Remand) with an addendum medical opinion in April 2013 (obtained pursuant to the March 2013 Board Remand).  These examinations, taken together, are found to be adequate for rating purposes of the issue adjudicated herein.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  

Also, in this regard, the Board found the February 2012 VA examination to be inadequate, only as far as the February 2012 VA examination did not address whether grip strength reports and findings were manifestations of the service-connected right hand fracture residuals.  While the claims listed on the title page of this decision were remanded due to an inadequacy of a portion of the February 2012 VA examination, the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly dealing with objective orthopedic test results and the Veteran's lay statements.  Indeed, the deficiency was resolved in the April 2013 addendum medical opinion and the Board will discuss the February 2012 examination as it pertains to the objective orthopedic results and the Veteran's own reports.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Right Hand Fracture Residuals Rating Analysis

The Veteran contends that current manifestations of the right hand fracture residuals are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  

The RO indicated the 10 percent rating for right hand fracture residuals was being rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5230-5010.  Diagnostic Code 5230 provides for ratings based on limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.  Discussed in detail below, while Diagnostic Code 5230 does not provide for a compensable rating based on limitation of motion, the Board will consider all potentially applicable diagnostic codes in rating the service-connected disability, including those relating to digits (fingers).  See Diagnostic Codes 5216-5230.  Indeed, the Board has applied the most favorable, applicable regulation (in this case, Diagnostic Codes 5003 and 5010) to ensure the highest possible evaluation of the Veteran's disability.  

The assigned 10 percent disability evaluation is consistent with the 10 percent rating provided under Diagnostic Codes 5230-5010 for arthritis with painful motion that manifests to a noncompensable (less than 10 percent) degree, which the evidence in this case supports.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. §§ 4.71a.  Hyphenated diagnostic codes are to be used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  In such cases, the additional code is shown after a hyphen.  

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  

In this case, the Veteran's disability involves residuals of a fracture to the right fourth metcarpal (ring finger ) and right fifth metacarpal (little finger).  Limitation of motion of individual digits of the hand is evaluated under Diagnostic Codes 5228-5230.  38 C.F.R. § 4.71a (2013).  Under Diagnostic Code 5230, a noncompensable rating is assigned with any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Diagnostic Code 5228 for limitation of motion of the thumb assigns a noncompensable rating with evidence of a gap of less than one inch (2.5 cm. between the thumb pad and the finger, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 10 percent evaluation is assigned with evidence of a gap of one inch to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.

Diagnostic Code 5229 for limitation of motion of the index or long finger of either hand assigns noncompensable rating with evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.

A review of the record, including a VA examination dated March 2008, reveals that the Veteran is right-hand dominant.  For adjudicative purposes, his right hand is the major extremity.  38 C.F.R. § 4.69.

The Veteran underwent at VA examination in March 2008.  At that time, he reported having daily mechanical global right hand pain symptoms of 3 to 7 on a pain scale from zero to 10.  He also reported flare-up pain which would increase to 8 out of 10, two to three times per day.  Upon physical examination and X-ray results, the examiner assessed the Veteran with mild degenerative joint disease of the interphalangeal and metacarpal joints, but noted no ankylosis of any joint in the right hand.  Range of motion testing (from extension to flexion) of the right hand revealed the following: ring finger metacarpophalangeal joint extension to flexion from 0-70 degrees both pre and post-repetitive motion; ring finger proximal interphalangeal joint extension to flexion from 23-85 both pre and post-repetitive motion; ring finger distal interphalangeal joint extension to flexion from 25-45 degrees both pre and post-repetitive motion; little finger metacarpophalangeal joint extension to flexion from 0-60 degrees both pre and post-repetitive motion; little finger proximal interphalangeal joint extension to flexion from 25-86 both pre and post-repetitive motion; little finger distal interphalangeal joint extension to flexion from 27-52 degrees both pre and post-repetitive motion.  Gap distance between the distal palmar pad of the ring finger and little finger (fingertip) and the median transverse palmar fold (crease of the palm) was measured at 12 mm and zero mm, respectively.  The VA examiner noted complaints of pain through the entire arc of motion in each plane.  There was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.

In August 2009, the Veteran underwent another VA examination of the right hand.  There, the Veteran complained of daily pain symptoms of 2 on a pain scale from zero to 10, which was decreased by taking Tramadol.  He also reported the inability to fully straighten out the right 4th and 5th fingers, clicking and popping, and decreased hand grip and dexterity resulting in difficulty dressing and using hand tools.  Upon physical examination, range of motion testing (from extension to flexion) of the right hand revealed the following: ring finger metacarpophalangeal joint extension to flexion from 0-70 degrees; ring finger proximal interphalangeal joint extension to flexion from 40-90 degrees; ring finger distal interphalangeal joint extension to flexion from 20-50 degrees; little finger metacarpophalangeal joint extension to flexion from 0-70 degrees; little finger proximal interphalangeal joint extension to flexion from 20-60; little finger distal interphalangeal joint extension to flexion from 20-90 degrees.  The VA examiner noted complaints of pain through the entire arc of motion in each plane and pain was increased on repetitive motion testing.  There was no apparent weakness, fatigability, or loss of coordination on repetitive motion testing.

The Veteran was afforded another VA examination in February 2012 pursuant to the January 2012 Board Remand.  At that time, the Veteran reported no flare-ups.  He reported pain at the fracture sites and limitation of extension of the right, fourth and fifth digit joints.  Upon physical examination, however, the VA examiner indicated no limitation of extension of those digits.  Gap distance of the long finger, ring finger, and index finger were measured at less than one inch (2.5 cm) with painful motion beginning at a cap of less than one inch (2.5 cm).  The VA examiner also indicated that the Veteran had functional loss and additional limitation in range of motion following repetitive motion with contributing factors of less movement than normal, weakened movement, excess fatigability, and pain on movement.

Based on the above, the competent and probative evidence of record does not establish that the Veteran's right hand fracture residuals warrants an evaluation in excess of 10 percent disabling for any period on appeal.  Here, X-ray evidence of record objectively confirmed a 10 percent rating for right hand fracture residuals, warranted under Diagnostic Code 5010-5003.  Indeed, as discussed fully below, limitation of motion of the long, ring, and little fingers under Diagnostic Code 5229 and 5230 would not result in a compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230.  Although limitation of the ring and little fingers are shown, Diagnostic Code 5230 does not provide for even a compensable rating, while Diagnostic Code 5229 provides for only a maximum 10 percent rating for limitation of motion of the long finger.  

The Veteran is already receiving a 10 percent disability rating under Diagnostic Code 5003 for arthritis based on X-ray evidence in the absence of compensable limitation of motion.  In this regard, the Court has determined that if, as here, a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As such, while the August 2009 and February 2012 VA examinations indicated increased pain, functional loss, and additional limitation in range of motion of the long, ring, and little fingers following repetitive motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for consideration.  Even assuming, arguendo, that the increased pain, functional loss, and additional limitation in range of motion would result in a compensable evaluation, the highest allowable rating under Diagnostic Codes 5229 (for the long finger) and 5230 (for the ring and little fingers) is 10 percent, which is already assigned for the Veteran's right hand fracture residuals.  And, if a compensable (10 percent) evaluation for limitation of motion of the long finger is warranted, then the current 10 percent rating for arthritis without compensable limitation of motion under Diagnostic 5003 would no longer be appropriate, as it is awarded only where a compensable rating is not available based on limitation of motion.

The Board has additionally considered other Diagnostic Codes to provide the Veteran with the most beneficial disability rating for the right hand fracture residuals.  See Schafrath, 1 Vet. App. at 595.  In this regard, the evidence does not reveal unfavorable ankylosis and favorable ankylosis (Diagnostic Codes 5216-5227) or limitation of motion of the thumb (Diagnostic Code 5228); therefore, an increased disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5216-5228 for ankylosis and limitation of motion of the thumb.  38 C.F.R. § 4.71a.  In addition, as discussed in the Remand section below, in a June 2013 rating decision, the Veteran was separately awarded service connection for ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals, and was assigned a 30 percent disability rating.  This separate rating was awarded pursuant to the March 2013 Remand and April 2013 addendum medical opinion that attributed the Veteran's decreased grip strength to incomplete paralysis of the right upper extremity associated with right hand fracture residuals.

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased rating in excess of 10 percent disabling for right hand fracture residuals for the entire rating period.  In this case, the Board does not find that the rating assigned should be higher for any other separate period based on the facts found during the appeal period.  As a result, no staged rating is warranted.  38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126; See Hart, 21 Vet. App. at 511.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected right hand fracture residuals is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5003, 5010, 5216-5230, specifically provide for disability ratings based on arthritis and limitation of motion that is noncompensable, including limitation of motion due to pain and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5216-5230; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the disability of right hand fracture residuals has been manifested by pain and arthritis (diagnosed as degenerative joint disease).  These findings and symptoms are contemplated by the schedular rating criteria.  To the extent there is decreased grip strength and dexterity, these symptoms are related to the diagnosed ulnar nerve incomplete paralysis of the right upper extremity which is separately rated and the rating assigned for that disability is not is not an issue in appellate status. The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The Board further considered the Veteran's functional limitations of no longer being able to complete strenuous yard, household, or vehicle maintenance and/or repair tasks, and difficulty dressing.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with right hand residual fractures, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Effective Date Claim

The Veteran seeks an effective date prior to November 8, 2007, for the award of a disability rating of 10 percent for service-connected right hand fracture residuals.  He contends an increased rating is warranted prior to this date and specifically argues that the increased rating should date back to 1972 when he filed his original claim for service connection.

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  For an increased rating claim, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2013).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1), (2) (2013).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

In general, "date of receipt" means the date on which a claim, information or evidence was received in VA.  38 C.F.R. § 3.1(r).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, the formal claim will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. §  3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The issue of CUE (which must be specific) has not been raised in this claim.

A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  38 C.F.R. § 3.158.  Failure to inform VA of a current address or to report for a VA examination may constitute an abandoned claim.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Where there is an abandoned claim, the veteran must file a new claim, and the effective date will not be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.158.

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

In the present case, a submission from the Veteran was received and date-stamped on November 8, 2007 by the RO, which identified outstanding treatment records of the hand "in support of current treatment for back and right hand."  This submission has been accepted by VA as an informal claim for an increased rating for service-connected right hand fracture residuals.

To the extent that the Veteran contends he filed a notice of disagreement as to the October 1972 rating decision that granted service connection for right hand fracture residuals (see June 2009 Substantive Appeal), the record is absent for any indication of such a submission.  The Veteran himself admitted that while he submitted a notice of disagreement to the October 1972 rating decision, he did not receive a response from the RO, and he did not follow up with an appeal.  See June 2009 Substantive Appeal.  Indeed, the October 1972 rating decision is final and the Veteran has not asserted CUE regarding that decision.  Rudd, 20 Vet. App. at 300.

Also, to the extent that the Veteran asserts that he received treatment of the hands in 2006, within a year prior to the date of claim, a review the Veteran's VA treatment records up to a year prior to November 8, 2007 do not reveal treatment for, or complaints of, right hand fracture residuals.  As such, while an effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim, such an effective date is not warranted in the presence case.  See 38 C.F.R. §§ 3.400(o)(1) and (2) (2013).

The Veteran alternatively contends that the effective date of the increased rating should be the date of claim of service connection for cold injury of the hands in April 2007.  Here, however, service connection for cold injury of the hands was adjudicated and denied by the RO in a November 2007 rating decision.  In short, the claim of service connection for cold injury of the hands is distinct from the right hand fracture residuals issue and is not relevant to the effective date of the award of a 10 percent rating for right hand fracture residuals.

As noted above, the date of receipt of the Veteran's current claim for an increased rating of the service-connected right hand fracture residuals was November 8, 2007.  Upon review of the file, the Board finds no prior unadjudicated claims, either formal or informal, prior to that date.  In the absence of an unadjudicated increased rating claim dated prior to November 8, 2007, an effective date prior to that date for the award of increased rating for right hand fracture residuals must be denied.

Hence, the weight of the evidence is against an effective date prior to November 8, 2007, for the award of a 10 percent rating for right hand fracture residuals.  As a preponderance of the evidence is against the award of an earlier effective date, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. §  5107(b).


ORDER

An increased evaluation (rating) in excess of 10 percent disabling for right hand fracture residuals is denied.

An effective date prior to November 8, 2007, for a 10 percent rating for right hand fracture residuals is denied.


REMAND

In a June 2013 rating decision, the RO granted service connection for ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals and assigned a 30 percent disability rating.  In an August 2013 Informal Hearing Presentation, the Veteran's representative argued that the effective date of award of the separate 30 percent rating for ulnar nerve incomplete paralysis of the right upper extremity should be prior to February 29, 2012.  By the August 2013 submission, the Veteran, through his representative, explicitly expressed disagreement with the RO's June 2013 rating decision regarding the effective date of the award of service connection for ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals.

The Board finds that the August 2013 correspondence constitutes a timely notice of disagreement with the RO's decision assigning an effective date of February 29, 2012 for the award of service connection for ulnar nerve incomplete paralysis of the right upper extremity.  See 38 C.F.R. §§  20.201, 20.300 (2013).

From the record, it appears the RO has not yet issued a Statement of the Case (SOC) addressing the issue of an effective date prior to February 29, 2012, for the award of service connection for ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals.  When a veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Accordingly, the issue of an effective date prior to February 29, 2012, for the award of service connection for ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals is REMANDED for the following action:

Issue the Veteran and representative an appropriate statement of the case addressing the issue of an effective date prior to February 29, 2012, for the award of service connection for ulnar nerve incomplete paralysis of the right upper extremity associated with right hand fracture residuals.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


